             Case 1:15-cv-12985-NMG Document 92 Filed 10/23/18 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
    ___________________________________________________

    BARRY C. McANARNEY, as he is EXECUTIVE
    DIRECTOR, MASSACHUSETTS LABORERS’ HEALTH
    AND WELFARE FUND, MASSACHUSETTS LABORERS’
    PENSION FUND and MASSACHUSETTS LABORERS’
    ANNUITY FUND; JAMES V. MERLONI, JR., as he is
    ADMINISTRATOR, NEW ENGLAND LABORERS’
    TRAINING TRUST FUND; and JOSEPH BONFIGLIO, as he
    is TRUSTEE, MASSACHUSETTS LABORERS’ LEGAL
    SERVICES FUND,                                                                C.A. No. 15-12985-NMG
                     Plaintiffs,

                                   vs.

    ABSOLUTE ENVIRONMENTAL, INC. and ABSOLUTE
    ENVIRONMENTAL CONTRACTORS, INC.,
                       Defendants.
    ___________________________________________________

                                    UNOPPOSED MOTION TO SEAL

         NOW COME Plaintiffs and hereby move this Honorable Court to seal the following

documents from the public record. Defendants do not oppose this motion.1

         Plaintiffs ask that the following documents be sealed as they are confidential attorney-

client communications and confidential business records.

         •    69 (Memorandum of Law, because it references documents Plaintiffs seek to seal)
         •    69-1 (Attorney-Client communication)
         •    69-7 (Attorney-Client communication concerning legal strategy)
         •    69-8 (75 pages of minutes of the Plaintiffs’ “Delinquency Committee,” which
              includes attorney-client communications, and strategy; virtually the entire document
              is unrelated to this case)
         •    69-9 (legal memorandum written by law student)
         •    69-10 (attorney-client communication)
         •    69-11 (attorney-client communication)
         •    69-12 (attorney-client communication)

1
 Plaintiffs acknowledge that by not opposing the motion the Defendants have not waived and reserve all rights to
seek to have the at-issue documents filed publicly in a new lawsuit filed by the Funds against either or both of the
Defendants relating to the Funds’ claims in this suit.
              Case 1:15-cv-12985-NMG Document 92 Filed 10/23/18 Page 2 of 2



          •    69-15 (attorney-client communication)
          •    69-16 (attorney-client communication)
          •    84 (Defendants’ Reply Brief, because it references documents Plaintiffs seek to seal).
          •    77 (Memorandum of Law, because it references the documents Plaintiffs seek to seal)
          •    77-2 (includes attorney-client communication)
          •    77-3 (attorney-client communication).

                                                         Respectfully submitted,

                                                         PLAINTIFFS,

                                                         BARRY C. McANARNEY, as he is
                                                         EXECUTIVE DIRECTOR,
                                                         MASSACHUSETTS LABORERS’
                                                         HEALTH AND WELFARE FUND, et al.,

                                                         By their attorneys,

                                                         /s/ Anne R. Sills
                                                         Anne R. Sills, BBO No. 546576
                                                         Kathryn S. Shea, BBO No. 547166
                                                         James A.W. Shaw, BBO No. 670993
                                                         Sasha N. Gillin, BBO No. 690769
                                                         Nathan P. Goldstein BBO, No. 666101
                                                         SEGAL ROITMAN, LLP
                                                         33 Harrison Avenue, 7th Floor
                                                         Boston, MA 02111
                                                         (617) 742-0208, Ext. 232
Dated: October 23, 2018                                  asills@segalroitman.com

                                        CERTIFICATE OF CONSULTATION

         Pursuant to L.R. 7.1(a)(2), I hereby certify that I have conferred and attempted in good
faith to resolve or narrow the issues.

                                                         /s/ Anne R. Sills
                                                         Anne R. Sills, Esquire

                                          CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
on this 23rd day of October, 2018.
                                                        /s/ Anne R. Sills
                                                        Anne R. Sills, Esquire
ARS/ars&ts
6306 15-255/motion-seal-unopposed.doc


                                                     2
